Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 28 July 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 18
My Dearest Friend
St: Petersburg 28th July 1814

Your No 14 is just put into my hands and the hope it gives me of your return has come most opportunely to restore me to something like happiness my spirits were so much depressed at the parting with my Sister and her Dear Babe and the house is so dull and gloomy without them that I roam about like a spirit without knowing what to do with myself or on what to fix my attention Charles is almost distracted by the illuminations and other rejoicings and can do nothing untill they are over which is not likely to happen for some days you have often said you thought he had little sensibility you would much surprized to see how much he is affected by my tears and I am almost astonished myself to see the painful effect they produce in him; he leaves no means untried to soothe me, and his little heart seems swelling with feelings too big for expression—he is affectionate kind and attentive, but at the same time highly resentful to those who he imagines have been the cause of my sorrow.
The Emperor has just passed from Mrs Krehmer’s, where he had been to make a morning visit, in the old style on a Droschka alone, he looks remarkably well and very handsome and I see no alteration in him whatever Nothing can be said too much in praise of the conduct of his Majesty throughout this War and he has convinced the World how possible it is to combine the good and great He shines so far superior to all his Allies, that they must feel humbled to the dust by the comparison. such feelings often produce disagreeable consequences, but he has gone through the last War so ably and hitherto so happily, I trust he is reserved to teach all of them to put some limits upon their arrogant pretentions.
We are to have a Splendid fête at Peterhoff to which I presume I shall go, and another at Pavloski. I wish you were at home I dont like this jaunting out by myself should I go, I intend to fasten myself on the Dutchess as I did before, the Congress at Vienna is put off and the Duke goes with the Emperor in September.
I am looking out for a young Woman to come and stay with me. I am so much alone and in this place it attracts so much attention for a Lady to live by herself I have thought you would not be displeased at it especially now that there is so much to do with the court I am not very young nor very beautiful but my sittuation is singular and that is sufficient to excite curiosity
I have executed the commission you gave me and shall send the Balsam to Cronstadt tomorrow I believe it will be better to send it to England as the opportunities will now probably be much more frequent. I am very sorry your Mother requires it but much pleased at being able to procure it so immediately—
Charles desires his Duty and I am as ever most affectionately yours.


L C AdamsI was so fearful of committing a fault in the execution of the business you left with Ball I gave it to Mr. Monreal I have not yet hear’d from him.